DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann et al. (DE 202007001735 – provided by the applicant).  Regarding claims 1, 15, Neumann teaches a vehicle seat (1) comprising: a seat part (2, 7); a backrest part (3) adjustably arranged to the seat part (via 5, 9, 10); a floor assembly (4) carrying the seat part (see Figure 1), wherein the floor assembly (4) is configured to couple the seat part (2, 7) to a vehicle floor (see Figure 1), wherein the seat part is pivotally connected to the floor assembly about a first pivot axis (6) and the backrest part is pivotally connected to the seat part about a second pivot axis (5); a first electromotive adjusting device (9, 12 combination) configured to pivot the seat part relative to the floor assembly about the first pivot axis (6); and a second electromotive adjusting device (9, 10) configured to pivot the backrest part relative to the seat part about the second pivot axis (5).

Regarding claim 2, Neumann further teaches wherein the seat part (2, 7) is pivotable relative to the floor assembly (4) exclusively about the first pivot axis (6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (DE 202007001735 – provided by the applicant) in view of Scholz et al. (DE 102004007043 – provided by the applicant).  Regarding claims 3-4, 8-9, 16-17, it is described above what is disclosed by Neumann.  However, the reference does not distinctly disclose wherein the first electromotive adjusting device includes two first rotary fittings each spaced apart from each other along the first pivot axis and the floor assembly includes side parts, wherein the two first rotary fittings pivotally connect frame parts of the seat part to the side parts.
Scholz, in a similar field of endeavor, teaches a pivotable vehicle seat having a first electromotive adjusting device (see Figure 2) including two first rotary fittings (left and right sides of item 7) each spaced apart from each other along the first pivot axis (left and right through item 7) and the floor assembly includes side parts (10), wherein the two first rotary fittings pivotally connect frame parts of the seat part to the side parts (connects 7 to 10).  It would have been obvious to one having ordinary skill in the art to modify the pivot joint of Neumann to include the rotary connection of Scholtz since such is a known way of transferring electromotive power along a pivot axis to rotate a seat.  The examiner further notes that this arrangement can be used for the first and/or second pivot axes.

Regarding claims 5 and 10, Scholz further teaches a first (and/or second) shaft (7) extending along the first (and/or second) pivot axis and connecting each of the two first rotary fittings to one another, wherein the first (and/or second) shaft jointly adjusts the two first rotary fittings (see Figure 2).

Regarding claims 6 and 11, Scholz further teaches wherein the first (and/or second) electromotive adjusting device includes a first (and/or second) electromotive driving device (5) configured to rotate the first (and/or second) shaft (7).

Regarding claim 18, Neumann in view of Sholtz further teaches wherein the seat portion is configured to pivot between a use position and a stowage position, wherein when the seat portion is in the stowage position, the second rotary fitting (9, 10) is disposed closer to the floor than the first rotary fitting (see Figures 3 and 4 of Neumann).

Regarding claim 19, Neumann further teaches wherein as the seat portion moves from the use position to the stowage position, the seat portion moves towards the backrest (see Figures 3-4).

Regarding claim 20, Neumann further teaches wherein as the seat portion moves from the use position to the stowage position, the backrest moves towards the seat portion (see Figures 3-4).

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (DE 202007001735 – provided by the applicant) in view of Amano (JP 2018001924).  Regarding claims 12, 21, it is described above what is disclosed by Neumann.  However, the reference does not distinctly disclose comprising a control device configured to provide matched actuation between the first electromotive adjusting device and the second electromotive adjusting device.
Amano, in a similar field of endeavor, teaches a vehicle seat having electromotive devices comprising a control device configured to provide matched actuation between the first electromotive adjusting device and the second electromotive adjusting device (see switch, 20).  It would have been obvious to one having ordinary skill in the art to modify the seat of Neumann to include a switch (as in Amano) to control the motors and easily adjust the orientation of the seat.

Claims 1-2, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legrand (FR 2902716 – provided by the applicant) in view of Amano (JP 2018001924).  Regarding claims 1, 13, 15, Legrand teaches a vehicle seat comprising: a seat part (2); a backrest part (3) adjustably arranged to the seat part (via 7); a floor assembly (5) carrying the seat part, wherein the floor assembly (5) is configured to couple the seat part to a vehicle floor (via 12/13 which are longitudinal adjusting devices – see claim 13), wherein the seat part (2) is pivotally connected to the floor assembly (5) about a first pivot axis (6) and the backrest part (3) is pivotally connected to the seat part (5) about a second pivot axis (7).
However, Legrand does not distinctly disclose a first electromotive adjusting device configured to pivot the seat part relative to the floor assembly about the first pivot axis; and a second electromotive adjusting device configured to pivot the backrest part relative to the seat part about the second pivot axis.  Amano, in a similar field of endeavor, teaches a vehicle seat having a first electromotive adjusting device configured to pivot a seat part relative to a floor assembly about a first pivot axis (33 – tilt motor); and a second electromotive adjusting device configured to pivot a backrest part relative to the seat part about a second pivot axis (31 – reclining motor).  It would have been obvious to one having ordinary skill in the art to modify the seat of Legrand to include two separate motors (like items 31 and 33 of Amano) to power the tilting and reclining of the pivot joints (6 and 7) to give a user more convenient control over the seat and their comfort.

Regarding claim 2, Legrand further teaches wherein the seat part (2) is pivotable relative to the floor assembly (5) exclusively about the first pivot axis (6).

Regarding claim 12, Amano further teaches a control device (switch, 20) configured to provide matched actuation between the first electromotive adjusting device and the second electromotive adjusting device.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636